Hon. J. W. Wgar
Commissioner of Education
Texas Education Agency
Austin, Texas
                    Opinion No4 V-1301
                           Re:   Legality   of paying salaries
                                 and traveling    expenses of
                                 vocational   teacher trainers
                                 employed by the Texas Bduca-
                                 tion Agency while teaching
                                 at State supported colleges
Dear Sir:                        or universities.
              In your letter   requesting     an opinion    of this
office     you state the following:
                "We desire an opinion of your office
         aoncerning the legality    of paying salaries
         and traveling    expenses of vocational
         teacher trainers    employed by the Texas Edu-
         cation Agency while such vocational     teacher
         trainers   are conducting classes on the
         oampus of a state supported aollege or uni-
         versity.
               “Bach year the University       of Texas
         and the A & M College of Texas hold a joint
         six-weeks summer sesslou particularly         for
         teachers of trade and industrial        subjects
         and for coordinators     of Industrial     coopera-
         tive training.    Each summer the staffs of
         both these institutions      join together to
         provide the specialized      training   given 1x1
         the summer session,     and it ls held alter-
         nately at Austin and College Station.          OflY
         trade and industrial     teachers or Individuals
         possessing   the basic qualifications       required
         of such teachers are admitted to such class-
               These courses of Instruction       are not
         ti&entional    courses,   and until about 1947
                                                           .   .

Hon. J. W. Edgar, Page 2     (V-1301)


     did not carry college   credit of any de-
     script ion.  Since that time both A & M
     College and the University    of Texas have
     exercised their privilege    of granting
     credit on any course that they deem prop-
     er and have placed these courses among
     those for which credit is given.
           “The training given in these sessions
     is a projeat of the State Board for Voca-
     tional Education of the Texas Education
     Agency carried on by one of its employees.
     The employee is given this assignment be-
     cause the training   of coordinators    is a
     part of his job.    Meetings are held at A &e
     M College or the University    of Texas con-
     current with summer school because facili-
     ties are available   during this period and
     b&cause the participants    are available   with-
     out making a special trip.     Originally    tbsse
     sessions operated six to eight hours per day
     for two weeks.    When operated in conjunc-
     tion with summer school, they are operated
     for three to four hours per day for six
     weeksen
          Article  2658, Vernonts’Civil Statutes, the
statute under which you acted in assigning an employee
to teach at the joint summer session mentioned in your
request, provides:
           “He ,@ommissioner of Educatio&&7 shall
     inform himself concerning the educational
     progress of the different     parts of this State
     and of other States.     In so far as he may be
     able, he shall visit   different     sections of
     this State and address teachers’ institutes,
     associations,   summer normals and other eduaa-
     tional gatherings    instruct    teachers and
     arouse educationa i sentiment; and the Legis-
     lature shall make adequate appropriation       for
     necessary traveling   expenses, or those of his
     representative,   when in the service of the
     State.”
          In Attorney General’s Opinion O-1934 (l%),
the above statute was construed, and it is there stated:
_”   .


         Hon. J. W. Edgar, Page 3      (V-1301)


                    “We construe the first   portion of the
              second sentence of such Article     as permitting
              the State Superintendent    of Public Instruc-
              tion, or his authorized representative,       to
              visit different   sections. of the State and ad-
              dress teachers’ Institutes     associations,
              summer normals and other educational      gather-
              ings of a similar nature to those previously
              enumerated, for the purpose of instructing
              teachers and arousing educational      sentiment.
                     “This Article  furnishes authority for
              incurring traveling     expenses for the purposes
              enumerated therein.      By necessary implication,
              there is granted no authority to the State
              Superintendent of Public Instruction     or his
              representative    to travel at the expense of the
              State for the purpose of addressing gatherings
              other than educational     gatherings of a charac-
              ter similar to teachers’ institutes,     associa-
              tions,   and summer normals.     . . .*

                    The sessions which you describe in your request
         are in the nature of summer normals, since they are held
         for the purpose of training    “trade or industrial      teachers
         or individuals  possessing   the basic qualifications       re-
         quired of such teachers.”     Certainly the persons assigned
         by you to the summer sessions were instructing        teachers,
         and in either case the activity     would come within the pro-
         visions  of the above-quoted   statute.
                    Under the stated facts,   the employee in question
         is not employed by The University    of Texas or the Agricul-
         tural and Mechanical College of Texas, nor does he receive
         any salary or compensation from either school.          We are of
         the opinion that he does not hold any position        of honor,
         trust or profit   in one of these institutions     within the
         meaning ~of Section 33 of Article   XVI, Constitution     ofTexas,
         which forbids the issuance of a warrant to a State employ-
         ee who holds any other position    of honor, trust,     or profit
         under the State.    Therefore,  the payment of his salary and
         traveling  expenses is not in violation     of this constitu-
         tional provision.
                     The Legislature   having made adequate appropria-
         tion for the traveling     expenses involved and the Cormpls-
         sioner of Education having express authority to send his
         representative   to the joint summer session in question,
                                                        ,’   _



Hon. J. WI Edgar,     Page 4     (V-1301)


the salary and traveling  expenses of the vocational
teacher trainer in question may properly be paid.



          The salaries   and traveling    expenses
     of vocational  teacher trainers    employed by
     the Texas Education Agency may be paid
     while teaching a summer session for teach-
     ers of trade and industrial     subjects,  held
     at a State supported college     OT university.

                                    Yours very truly,
APPROVB):                             PRICE DANIEL
                                    Attorney General
C. K. Richards
Trial & Appellate     Division
Everett Hutchinson                  BY f*
Executive Assistant                   E. Jacobson
                                       Assistant
Charles D. Mathews
First Assistant
EJtwb